Citation Nr: 1418064	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine, to include a rating in excess of 20 percent prior to December 15, 2009 (back disorder).

2.  Entitlement to a rating in excess of 40 percent for service-connected radiculopathy of the right lower extremity, to include a rating in excess of 10 percent prior to December 15, 2009 (right leg numbness).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The claims file includes extensive additional medical records submitted by the Veteran in October 2013 which were not initially considered by the RO.  However, the Veteran also submitted a written statement waiving RO consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to a temporary total evaluation for convalescence following complex back surgery in September 2005 has been raised by the record.  In a December 2008 rating decision, the RO denied the Veteran's claim for temporary total evaluation on this issue because the claim was untimely filed.  However, the Board finds the Veteran's September 2005 submissions to the VA included a letter from his private physician indicating the recommended surgery would require six to twelve months of recovery time.  This letter from his private physician was sufficient to establish an informal claim for temporary total evaluation due to convalescence following the September 2005 surgery, and as such was timely filed.  Accordingly, this issue was timely raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to temporary total evaluation for convalescence following a complex back surgery in September 2005, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his back disorder and right leg numbness.  At his August 2013 hearing, the Veteran testified he was satisfied with the higher ratings effective December 2009, and primarily was focused on entitlement to higher ratings prior to this time.  

In October 2013, the Veteran efficiently provided extensive additional private medical records directly to the Board.  However, he also submitted a medical release for Memorial Hospital at the University of Colorado Health for treatment records relating to his lower back dated from 1992 to present.  The Veteran indicated although he had requested these records, it would require an additional few weeks for a response.  

In January 2014, the undersigned granted the Veteran a sixty day extension in order to allow him the opportunity to submit these forthcoming records directly to the Board.  Unfortunately, to date the Board has not received any response.  

The claims file does include records from Memorial Hospital from August and September 2005 only.  However, the Board finds the additional records identified by the Veteran at this facility would be highly relevant to the issues on appeal, especially including any records prior to December 2009.  Therefore, although the Board greatly regrets the additional delay, remand is required to obtain these additional private records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the proper authorization from the Veteran, obtain treatment records from the Memorial Hospital at University of Colorado Health from 1992 to present and associate them with the claims file. All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

